UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) TQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ENDED SEPTEMBER 30, 2009 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-100046 CINTEL CORP. (Name of registrant in its charter) Nevada 52-2360156 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 433 N. Camden Drive, Suite 400, Beverly Hills, CA 90210 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (310)-887-1407 WITH COPIES TO: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Flr. New York, New York 10006 (212) 930-9700 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer”and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The number of shares of registrant’s common stock outstanding, as of November 22, 2009 was 95,300,196. EXPLANATORY NOTE: This amended quarterly report on Form 10-Q/A ("Form 10-Q/A ") is being filed to amend our quarterlyreport on Form 10-Q for the quarter ended September 30, 2009 (the "Original Form 10-Q"), which was originally filed with the Securities and Exchange Commission ("SEC") on November 23, 2009. Accordingly, pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as amended, this Form 10-Q/A contains current dated certifications from the Principal Executive Officer and the Principal Financial Officer. This Form 10-Q/A is being filed to address comments of the Reviewing Staff of the Securities and Exchange Commissionto the financial statements of the Company for the quarter ended September 30, 2009. We have not updated the information contained herein for events occurring subsequent to November 23, 2009, the filing date of the Original Form 10-Q. 1 CINTEL CORP. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Consolidated Interim Balance Sheets 4 Consolidated Interim Statements of Operations and Comprehensive Loss 5 Consolidated Interim Statement of Stockholders' Equity Consolidated Interim Statements of Cash Flows 6 Notes to the Consolidated Interim Financial Statements 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 ITEM 4: CONTROLS AND PROCEDURES 31 PART II: OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 31 ITEM 1A : RISK FACTORS 31 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 31 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 31 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 31 ITEM 5 OTHER INFORMATION 31 ITEM 6: EXHIBITS 32 SIGNATURES 36 2 PARTI– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CINTEL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2009 (UNAUDITED) CINTEL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS September 30, 2009 (Unaudited) December 31, 2008 (1) Current assets: Cash and cash equivalents $ 3,349 $ 23,502 Short-term investments 23,149 17,116 Accounts receivable, net 15,674 19,554 Inventories 16,517 12,968 Loans receivable – affiliates, current 10,469 15,957 Prepaid and other current assets 6,308 12,382 Total current assets 75,466 101,479 Property, plant and equipment, net 99,937 98,415 Restricted cash 9,062 649 Loan receivable - affiliates, net of current 39 81 Derivative instrument 6,124 5,508 Equity method investments 27,437 12,998 Long-term investments 20,135 16,296 Goodwill 16,434 18,449 Other intangible assets, net 1,214 1,365 Security deposits 4,504 6,569 Total assets $ 260,352 $ 261,809 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ 20,328 $ 20,998 Accrued liabilities 5,020 4,610 Deferred revenue 4,606 13,394 Notes payable, current 100,322 82,761 Other current liabilities 38 244 Total current liabilities 130,314 122,007 Accrued severance benefits 1,234 1,065 Notes payable, net of current portion 17,246 25,485 Convertible debts 117,293 111,809 Total liabilities 266,087 260,366 Commitments and contingencies (Note 18) Stockholders’ equity (deficit): Common stocks 98 98 Additional paid-in capital 6,993 20,470 Treasury stock (3,254 ) (3,264 ) Accumulated other comprehensive loss (7,678 ) (8,295 ) Accumulated deficit (29,723 ) (35,239 ) Total Cintel Corp. stockholders’ deficit (33,564 ) (26,230 ) Non-controlling interest 27,829 27,673 Total stockholders’ equity (deficit) (5,735 ) 1,443 Total liabilities and stockholders' equity $ 260,352 $ 261,809 (1) Derived from audited financial statements included in the Form 10-K for the year ended December 31, 2008 filed with the Securities and Exchange Commission. See accompanying notes to unaudited condensed consolidated financial statements. 3 CINTEL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, In thousands, except per share amounts) Three Months Ended September 30, 2009 (Adjusted) Three Months Ended September 30, 2008 Nine Months Ended September 30, 2009 (Adjusted) Nine Months Ended September 30, 2008 Net revenues $ 38,806 $ 58,865 $ 107,000 $ 138,716 Cost of revenue 37,988 57,905 103,825 131,312 Gross profits 818 960 3,175 7,404 General and administrative expenses 2,182 3,051 7,973 11,316 Depreciation and amortization 244 94 650 562 Net (gain) loss from sale of assets (21 ) (1 ) 97 (16 ) 2,405 3,144 8,720 11,862 Loss from operations (1,587 ) (2,184 ) (5,545 ) (4,458 ) Other income (expenses): Interest income 656 944 2,579 2,802 Other income, net 1,784 1,107 1,741 724 Interest expenses (2,412 ) (1,790 ) (7,175 ) (5,935 ) Share of income (loss) from equity method investment (2,837 ) 252 (3,996 ) (268 ) Net gain from sale of investment securities 24 20 838 85 Foreign currency transaction, net 2,439 512 74 487 (346 ) 1,045 (5,939 ) (2,105 ) Loss before income taxes (1,933 ) (1,139 ) (11,484 ) (6,563 ) Income tax expense 665 419 500 531 Net loss (2,598 ) (1,558 ) (11,984 ) (7,094 ) Less: net income (loss) attributable to the non-controlling interest (1,935 ) (846 ) (3,632 ) (1,966 ) Net loss attributable to Cintel Corp. $ (663 ) $ (712 ) $ (8,352 ) $ (5,128 ) Loss per share – basic and diluted: Net loss attributable to Cintel Corp. common stockholders $ (0.01 ) $ (0.01 ) $ (0.09 ) $ (0.05 ) Weighted average shares outstanding - basic and diluted 95,300 97,399 95,309 97,399 See accompanying notes to unaudited condensed consolidated financial statements. 4 CINTEL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended Sept. 30, 2009 Adjusted Sept. 30, 2008 Cash flows from operating activities: Net loss $ (8,352 ) $ (5,128 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 6,902 3,623 Amortization of intangible assets 307 - Non-controlling interest’s share of loss (3,632 ) (1,966 ) Common stock provided for professional services 11 - Bad debt expense 701 211 Severance benefit 1,032 - Share of loss from equity investment 3,996 369 Unrealized loss on investment securities 1,587 - Net loss (gain) on sale of property 97 (16 ) Net gain on sale of investment securities (838 ) - Other miscellaneous loss 849 - (Increase) decrease in assets: Accounts receivable 3,821 (7,158 ) Inventory (3,011 ) (567 ) Prepaid expenses and other assets 6,070 (18,177 ) Security deposits 1,868 (43 ) Increase (decrease) in liabilities: Accounts payable (3,084 ) (3,126 ) Deferred revenue (13,172 ) 2,183 Accrued liabilities 1,112 843 Accrued severance benefits (170 ) 17 Other current liabilities 4,229 - Cash provided by (used in) operating activities 323 (28,935 ) (Continued) See accompanying notes to unaudited condensed consolidated financial statements. 5 CINTEL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Nine Months Ended Sept. 30, 2009 Adjusted Sept. 30, 2008 Cash flows from investing activities: Acquisition of investments in securities (66,795 ) - Proceeds from sale of investment in securities 26,187 1,093 Acquisition of property and equipment (4,749 ) (765 ) Proceeds from disposal of property and equipment 780 - Payments on loan receivable (12,966 ) 890 Proceeds from loan receivable 21,415 - Acquisition of intangible assets (21 ) - Cash provided by (used in) investing activities (36,149 ) 1,218 Cash flows from financing activities: Proceeds from convertible debts 16,275 13,328 Principal payments of debts (17,167 ) - Proceeds from stock warrants - 217 Common stocks issued 1,529 - Proceeds from short and long-term notes 14,538 46,950 Principal payments of notes payable (8,302 ) (38,351 ) Cash provided by financing activities 6,873 22,144 Net decrease in cash and cash equivalent (28,953 ) (5,573 ) Effect of foreign currency translation (262 ) (3,899 ) Cash and cash equivalent - beginning of period 23,502 29,947 Restricted cash 9,062 3,560 Cash and cash equivalent - end of period $ 3,349 $ 24,035 Supplemental disclosure of cash flows information: Cash paid for interest $ 6,777 $ 3,359 Cash paid for income taxes $ 636 $ 531 See accompanying notes to unaudited condensed consolidated financial statements. 6 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Basis of Presentation The accompanying unaudited condensed consolidated financial statements of CinTel Corp. (“Cintel” or the “Company”) have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, these condensed consolidated financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make judgments, estimates and assumptions that affect the reported in the financial statements and accompanying notes. These estimates are often based on complex judgments and assumptions that management believes to be reasonable but are inherently uncertain and unpredictable.Actual results may differ materially from these estimates.In addition, any changes in these estimates or their related assumptions could have a materially adverse effect on the Company's operating results. In management’s opinion, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments), necessary to state fairly the financial information included herein. While the Company believes that the disclosures are adequate to make the information not misleading, these financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. These unaudited condensed consolidated financial statements include the accounts of Cintel Corp. and its wholly-owned or majority-owned subsidiaries.All intercompany accounts and transactions have been eliminated in consolidation. Noncontrolling interest represents the minority stockholders' proportionate share of the net assets and the results of operations of subsidiaries in Korea and China. Where the functional currency of the Company's foreign subsidiaries is the local currency, all assets and liabilities are translated into U.S. dollars, using the exchange rate on the consolidated balance sheet date, and revenues and expenses are translated at average rates prevailing during the period.Accounts and transactions denominated in foreign currencies have been re-measured into functional currencies before translated into U.S. dollars.Foreign currency transaction gains and losses are included as a component of other income and expense.Gains and losses from foreign currency translation are included as a separate component of comprehensive income. Reclassifications Certain reclassifications have been made to the prior year consolidated financial statement presentation to correspond to the current period’s format. Total equity and net income are unchanged due to these reclassifications. 7 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Recent Accounting pronouncements Pronouncement Adopted during the Third Quarter of 2009: In June 2009, the Financial Accounting Standard Board (“FASB”) issued the FASB Accounting Standards Codification (“Codification”) as the single source of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by FASB to be applied by non-governmental entities.Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of the federal securities laws are also sources of authoritative GAAP for SEC registrants.The Codification is effective forfinancial statements issued for interim and annual periods ending after September 15, 2009.The Company adopted the Codification in the third quarter of 2009, and the adoption did not have any impact on its results of operations or financial position. Pronouncements not yet Effective: In June 2009, the FASB issued guidance which amends the consolidation rules related to variable interest entities.The determination of whether a company is required to consolidate an entity is based on, among other things, an entity’s purpose and design and a company’s ability to direct the activities of the entity that most significantly impact the entity’s economic performance.This guidance requires ongoing reassessments of whether an enterprise is the primary beneficiary of the variable interest entity.This guidance is effective for fiscal years beginning after November 15, 2009.The adoption of this guidance is not expected to have a significant impact on the Company’s results of operations or financial position. In August 2009, the FASB issued additional guidance on measuring liabilities at fair value to reduce ambiguity in financial reporting.This guidance is effective for the first reporting period, including interim periods, beginning after the issuance of update.The Company is currently evaluating the impacts of the adoption of this guidance on its results of operations and financial position. Note 2 - Restructuring In January 2009, the Company’s majority owned subsidiary, PDT's board of directors approved a corporate readjustment of its equity accounts in the form of Quasi-Reorganization in which the Company's accumulated deficits of $13.9 million was charged to paid-in capital. PDT accounted this quasi-reorganization in accordance with guidelines of ASC 852-20 and by establishing new retained earnings account subsequent to the readjustment in January 2009. Pursuant to mandated restructuring rules of the local government, PDT has been under a debt restructuring workoutwith its major creditors since April 2009.As of the current period ending, several creditors have agreed and lowered interest rate on notes and the workout is expected to finalize before end of 2009. Note 3 - Balance Sheet Details Inventories Inventories consist of the following as of September 30, 2009 and December 31, 2008: September 30, 2009 December 31, 2008 (in thousands) Raw materials and supplies $ 3,512 $ 4,015 Work-in-process 6,294 5,813 Finished goods 6,711 3,140 Total $ 16,517 $ 12,968 Loans Receivable - Affiliates Loans receivable from affiliates consist of the following as of September 30, 2009 and December 31, 2008: September 30, 2009 December 31, 2008 (in thousands) Loan receivable at 7% interest, matured in January 2009. $ - $ 172 Loan receivable at 8% interest, matures in September 2009. 3,695 11,093 Loan receivable at 8% interest, matured in June 2009. - 3,566 Loans receivables at 8.5% to 12% interest, matures in 2009 and 2010. 2,098 1,109 Loan receivable at 8% interest, matures in 2010. 4,329 - Other notes 386 98 10,508 16,038 Less: current portion 10,469 15,957 Loans receivable, net of current $ 39 $ 81 8 In the ordinary course of business, the Company had and expects to continue to have transactions, including borrowings, with companies that are affiliated by direct interest or through common ownership.In the opinion of management, such transactions were on similar terms, including interest rates and collateral, as those prevailing at the time of comparable transactions with other persons and did not involve more than a normal risk of collectability or present any other unfavorable features to the Company. Prepaid Expenses and Other Assets Prepaid expenses and other current assets consist of the following as of September 30, 2009 and December 31, 2008: September 30, 2009 December 31, 2008 (in thousands) Prepaid expenses $ 1,899 $ 255 Advance payments to vendors 13 5,534 Deposits made for investments 1,791 3,803 Other current assets 2,605 2,790 Total $ 6,308 $ 12,382 Property, Plant and Equipment Property, plant and equipment consist of the following at September 30, 2009 and December 31, 2008: September 30, 2009 December 31, 2008 (in thousands) Land $ 20,698 $ 19,749 Buildings and improvements 55,188 43,663 Machinery and equipment 31,353 30,981 Furniture and fixtures 10,628 8,531 Vehicles 450 481 Software 40 40 Small tools 463 518 118,820 103,963 Accumulated depreciation (26,300 ) (20,022 ) 92,519 83,941 Assets held for sale 5,600 5,224 Construction-in-progress 1,817 9,250 Property and equipment, net $ 99,937 $ 98,415 Depreciation expenses for the nine months ended September 30, 2009 and 2008 were $6.90 million and $3.62 million, respectively. 9 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 4 – Investments Securities The carrying amount, gross unrealized holding gains, gross unrealized holding losses, and fair value of investment securities by major security type and class of security at September 30, 2009 and December 31, 2008 were as follows: Aggregate cost basis Gross unrealized holding gains Gross unrealized holding (losses) Estimated fair values (In thousands) September 30, 2009 Available-for-sale: Time deposits and commercial papers $ 11,581 $ - $ - $ 11,581 Equity securities - marketable 4,983 565 (96 ) 5,452 Equity securities - nonmarketable 20,135 - - 20,135 36,699 565 (96 ) 37,168 Held-to-maturity: Corporate debt securities 6,116 - - 6,116 $ 42,815 $ 565 $ (96 ) $ 43,284 Included in short-term investments $ 23,149 Included in long-term investments 20,135 $ 43,284 December 31, 2008 Available-for-sale: Time deposits and commercial papers $ 1,419 $ - $ - $ 1,419 Equity securities - marketable 4,333 97 (207 ) 4,223 Equity securities - nonmarketable 16,296 - - 16,296 22,048 97 (207 ) 21,938 Held-to-maturity: Corporate debt securities 11,474 11,474 $ 33,522 $ 97 $ (207 ) $ 33,412 Included in short-term investments $ 17,116 Included in long-term investments 16,296 $ 33,412 Corporate debt securities:The investments in corporate debt securities consisted of corporate bonds with maturities of less than one year and are recorded at net of amortized cost. Equity securities: The investments in equity securities with unrealized gain or loss are consisted of marketable and non-marketable equity securities.The Company evaluated the near-term prospects of the issuers in relation to the severity and duration of the impairment.For nonmarketable equity securities, the Company does not estimate the fair values unless there are identified events or changes in circumstances that may have a significant adverse effect on the investment.If management determines that these nonmarketable equity investments are impaired, losses are generally measured by using pricing reflected in current rounds of financing. 10 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 5 - Equity Method Investments The Company accounts investment under equity method when the it has the ability to exercise significant influence, but not control, over an investee. Significant influence is generally deemed to exist if the investing company has an ownership interest in the voting stock of an investee of between 20% and 50%. Investments accounted for under the equity method consist of as follows at September 30, 2009 and December 31, 2008: September 30, 2009 Ownership Carrying Value (in thousands) Phoenix Holding 24.8 % $ 15,887 Phoenix Asset Investment 27.4 % 7,996 UB Holdings 24.8 % 2,533 Dream Energy and others Various 1,021 $ 27,437 December 31, 2008 Ownership Carrying Value (in thousands) D-Network 31.3 % $ 1,884 Phoenix Holding 25.5 % 3,086 Phoenix Asset Investment 27.4 % 8,028 $ 12,998 The Company’s share of losses from the equity method investment for the nine months ended September 30, 2009 and 2008 were $4.0 million and $0.3 million, respectively. Note 6 – Derivative Instruments The Company has foreign subsidiaries that operate and sell the Company’s products primarily in Chinese and Korean markets.As a result, the Company is exposed to changes in foreign currency exchange rates. The Company utilizes forward contracts to manage its exposure associated with net asset and liability positions denominated in non-functional currencies and to reduce the volatility of earnings and cash flows related to forecasted foreign currency transactions.The Company does not speculate using derivative instruments. The Company enters into forward contracts that are designated as foreign currency cash flows hedges of selected forecasted payments denominated in currencies other than the local currency. These forward contracts have maturities of less than 12 months.Changes in the fair value of the forward contracts attributable to changes in time value are excluded from the assessment of effectiveness and are recognized in gain or loss from foreign currency transactions.The effective portion of the forward contracts’ gain or loss is initially reported as a component of accumulated other comprehensive income and subsequently reclassified into earnings when the hedged exposure affects earnings.The ineffective portion, if any, of the gain or loss is reported in earnings immediately. The balance sheet classification and the fair value of foreign currency swap is as follows: September 30, 2009 December 31, 2008 (In thousands) Derivative asset designated as cash flow hedges: Foreign currency swap $ 6,124 $ 5,508 11 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 7 – Fair Value Measurements Effective January1, 2008, the Company adopted the provisions of FASB Statement No.157, Fair Value Measurements, included in ASC Topic 820, Fair Value Measurements and Disclosures, for fair value measurements of financial assets and financial liabilities and for fair value measurements of nonfinancial items that are recognized or disclosed at fair value in the financial statements on a recurring basis.ASC 820 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. ASC 820 also establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level1 measurement) and the lowest priority to unobservable inputs (level3 measurements). The three levels of the fair value hierarchy under ASC 820 are described below: Level1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets. Level2 - Significant other observable inputs other than Level1 prices such as quoted prices in markets that are not active, quoted prices for similar assets, or other inputs that are observable, either directly or indirectly, for substantially the full term of the asset. Level3 - Significant unobservable inputs that reflect a reporting entity's own assumptions about the assumptions that market participants would use in pricing an asset or liability. The fair values of securities available for sale are generally determined by matrix pricing, which is a mathematical technique widely used in the industry to value debt securities without relying exclusively on quoted prices for the specific securities but rather by relying on the securities' relationship to other benchmark quoted securities (Level2 inputs). The following table presents the placement in the fair value hierarchy of assets and liabilities that are measured at fair value on a recurring basis at September 30, 2009 and December 31, 2008: Fair value measurements at reporting date using September 30, 2009 Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) (In thousands) Available-for-sale securities Time deposit and commercial paper $ 11,581 $ 11,581 $ - $ - Marketable equity securities 5,452 - 5,452 - Nonmarketable equity securities 20,135 - - 20,135 Derivative assets, net 6,124 - 6,124 - Total financial assets $ 43,292 $ 11,581 $ 11,576 $ 20,135 Convertible debts $ 117,293 $ - $ 117,293 $ - 12 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Fair value measurements at reporting date using December 31, 2008 Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) (In thousands) Available-for-sale securities Time deposit and commercial paper $ 1,419 $ 1,419 $ - $ - Marketable equity securities 4,223 - 4,223 - Nonmarketable equity securities 16,296 - - 16,296 Derivative assets, net 5,508 - 5,508 - Total financial assets $ 27,446 $ 1,419 $ 9,731 $ 16,296 Convertible debts $ 111,809 $ - $ 111,809 $ - The fair values of the financial instruments shown in the above table as of September 30, 2009 and December 31, 2008 represent the amounts that would be received to sell those assets or that would be paid to transfer those liabilities in an orderly transaction between market participants at that date. Those fair value measurements maximize the use of observable inputs.However, in situations where there is little, if any, market activity for the asset or liability at the measurement date, the fair value measurement reflects the Company’s own judgments about the assumptions that market participants would use in pricing the asset or liability. Those judgments are developed by the Company based on the best information available in the circumstances, including expected cash flows and appropriately risk-adjusted discount rates, available observable and unobservable inputs. The following methods and assumptions were used to estimate the fair value of each class of financial instruments: Time deposit and commercial paper: The carrying amounts, at face value or cost plus accrued interest, approximate fair value because of the short maturity of these instruments. Investment securities: Marketable securities classified as available for sale are measured using quoted market prices at the reporting date multiplied by the quantity held.The fair values of equity securities accounted for under the cost method (non-marketable equity securities) are determined using market multiples derived from comparable companies. Under that approach, the identification of comparable companies requires significant judgment. Additionally, multiples might lie in ranges with a different multiple for each comparable company. The selection of where the appropriate multiple falls within that range also requires significant judgment, considering both qualitative and quantitative factors. Debt securities classified as available for sale are measured using quoted market prices multiplied by the quantity held when quoted market prices are available. If quoted market prices for those debt securities are not available, the fair value is determined using an income approach valuation technique (present value using the discount rate adjustment technique) that considers, among other things, rates currently observed in publicly traded debt markets for debt of similar terms to companies with comparable credit risk, the issuer’s credit spread, and illiquidity by sector and maturity. Convertible debt: The fair value of the Company’s convertible debt is measured using quoted offer-side prices when quoted market prices are available. If quoted market prices are not available, the fair value is determined by discounting the future cash flows of each instrument at rates that reflect rates currently observed in publicly traded debt markets for debt of similar terms to companies with comparable credit risk. In determining an appropriate spread to reflect its credit standing, the Company considers credit default swap spreads, bond yields of other convertible debt offered by the Company, and interest rates currently offered to the Company for similar debt instruments of comparable maturities by the Company’s bankers as well as other banks that regularly compete to provide financing to the Company. 13 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 8 – Goodwill and Other Intangible Assets The following table sets forth changes in the carrying of goodwill at September 30, 2009 and December 31, 2008: Balance as of December 31, 2008 (in thousands) $ 18,449 Reduction in goodwill associated with sale of a subsidiary and changes in foreign currency rate * (1,929 ) Fair value adjustments (86 ) Balance as of September 30, 2009 $ 16,434 * During the third quarter of 2009, PDT sold entire ownership interest in one of its subsidiaries and reversed out the associated goodwill which was recorded at acquisition of the subsidiary. Other intangible assets consist of the following at September 30, 2009 and December 31, 2008: September 30, 2009 December 31, 2008 (in thousands) Land rights $ 437 $ 437 Accumulated amortization (54 ) (47 ) 383 390 Other intangible assets, net 831 975 Net carrying amount $ 1,214 $ 1,365 The Company has an agreement with the government of China for the use of land until February 14, 2054. According to the agreement, the Company is obligated to pay an annual management fee of approximately $2,400, and the land has to be used for manufacturing purposes. Other intangible assets include patents, technology rights and in-process research and development costs and are amortized over its estimated useful life of three to seven years.Amortization expenses on these intangible assets for the nine months ended September 30, 2009 was $125,879. 14 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 9 – Notes Payable Notes payable consist of the following at September 30, 2009 and December 31, 2008: September 30, 2009 December 31, 2008 (in thousands) Note payable at 4.66% interest, matured in January 2009. $ - $ 910 Note payable at 7.3%, matured in July 2009. - 5,130 Note payable at LIBOR plus 3.5%, matured in January 2009. - 691 Note payable at LIBOR plus 2%, matured in February 2009. - 984 Note payable at 5.58%, matures in June 2010. 1,831 Note payable at 5.58%, matures in July 2010. 2,095 Note payable at 5.59%, matures in January 2010. 1,201 Note payable matures in September 2009. 680 Notes payable to at 8.11% to 12.05%, mature in 2009. 2,072 1,932 Notes payable at 4%,mature in November 2009 and June 2010 5,096 4,754 Note payable at 4%,mature in October 2009 14,811 9,876 Notes payable at 7.24% to 8.41%,mature in April and May 2010. - 4,754 Note payable to an affiliate, matures in 2010. 4,247 - Note payable at 4%, matures in July 2010. 6,116 8,271 Note payable at 4%, mature in 2010. 17,061 17,293 Note payable matures in December 2011. 542 506 Note payable at 4%, mature in March 2010. 10,537 9,846 Notes payable at 3%, matures in December 2009. 6,585 6,968 Notes payable at 6.64% to 7.11%, matures in February and March 2010. 4,672 4,358 Notes payable at 5.5% to 5.79%, matures in October 2009 and March 2010. 2,973 2,773 Notes payable at 4.81% to 6.54%, mature in October 2009 and April 2010. 6,243 7,924 Note payable at 6.82%, mature in October 2009. 2,378 2,377 Note payable at 5.93%, matures in August 2010. 2,548 2,377 Notes payable at 5.00% to 5.91%, matured in April and May 2009. - 2,594 Loan payable to local government at 5.38%, matured in January 2009. - 13 Notes payable at 4.04%, matures in March 2015. 1,274 1,189 Notes payable at 4.7%, matures in December 2009 and May 2010 3,398 3,170 Notes payable at 4.54 %,mature in June 2011. 1,581 2,295 Notes payable CD plus 2.15%, note matured in April 2009 - 4,754 Various loan payables to local government, bearing no interest. 9 7 Note payable to Merrill Lynch.The note matured in January 2009 - 2,500 Note payable at 6.76%, matures in March 2010. 5,096 - Note payable at 5.76%, matures in March 2010 2,548 Note payable, matures in February 2017 8,494 Note payable at 6.55%,matures in December 2009 2,631 - Note payable to a private company, and matures in 2009 849 - 117,568 108,246 Less: current portion 100,322 82,761 Long-term debt $ 17,246 $ 25,485 Following is a summary of principal maturities of notes payable over the next five years: Years ending December 31, Amount (in thousands) 2009 $ 45,751 2010 54,729 2011 1,280 2012 1,864 2013 and thereafter 13,944 Total $ 117,568 15 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 10 – Convertible Debts The carrying value of convertible debts outstanding at September 30, 2009 and December 31, 2008, are summarized as follows: Maturity Interest Rate Conversion Price September 30, 2009 December 31, 2008 (in thousands) Convertible debenture - A 2011 8.00 % $ 0.50 $ 15,284 $ 15,284 Convertible debenture - B 2012 2.30 % $ 0.70 64,920 64,920 Convertible debenture - C 2012 2.30 % $ 0.70 10,820 10,820 Convertible debenture - D (Issued by subsidiary, PDT) 2010-2012 0%-2.4 % $80.15 - $96.17 of PDT 14,857 13,024 Bond with warrants (Issued by a subsidiary of PDT) 2011 0 % $2.85 of UBP 7,668 7,761 Convertible debenture – E (Issued by a subsidiary of PDT) 2012 2.00 % $2.12 of UBP 3,744 - Total $ 117,293 $ 111,809 Convertible Debenture - E The Convertible Debenture - E was issued by UBP on May 15, 2009, with a maturity date of May 15, 2012. The debenture is convertible into shares of common stock of UBP at the option of the holder at the rate of $2.12 per share.The coupon rate of the bond is at the rate of 2.0% per annum. If the bond is not converted during the period commencing on the issuance date through one month prior to the maturity date, interest accrues at the rate of 4.5% per annum.During the period from May 15, 2010 to April 15, 2012, the holder is entitled to exercise its put option to redeem the debentures. The convertible debentures have not been included in the calculation of the diluted (loss) per share as their inclusion would be anti-dilutive. Note 11 – Employee Severance Benefits Employees and directors with one year or more of service are entitled to receive a lump-sum payment upon termination of their employment based on their length of service and rate of pay at the time of termination.Accrued severance benefits represent the amount which would be payable assuming all eligible employees and directors are to terminate their employment as of the balance sheet date. The severance benefits for the nine months ended September 30, 2009 was $320,329. Note 12 - Income Taxes The Company adopted the provisions of FIN No. 48 on January 1, 2008, and there was no material effect on the financial statements at the date of adoption. There was no cumulative effect related to adopting FIN No. 48. Corporate income tax rates applicable to the Korean subsidiaries in 2009 and 2008 were 16.5% of the first 100 million Korean Won ($105,700) of taxable income and 29.7% on the excess.For the United States operations, the corporate tax rates range from 10% to 34%. The Company provided a valuation allowance equal to the deferred tax amounts resulting from the tax losses in the United States, as it is not likely that they will be realized.Tax losses from the Korean subsidiaries can be carried forward for five years to offset future taxable income.The U.S. tax losses can be carried forward for 15 to 20 years to offset future taxable income. The Company has accumulated about $12.1 taxable loss in US and $16.9 million of taxable loss in Korea and China operations.The utilization of the Korean losses expires in years 2008 to 2012 and the US losses in years 2019 to 2027.PSTS is exempt from income taxes under the Chinese tax law for the first two profitable tax years. Taxable income in the third to fifth profitable tax years will be taxed at 5% and subsequently the applicable tax rate will be 10%. 16 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The provision for income taxes for the periods ended September 30, 2009 and 2008 are summarized as follows: Nine Months Ended September 30, 2009 2008 (in thousands) Current income tax provision: U.S. $ - $ - Foreign taxes of subsidiaries 500 531 500 531 Deferred income tax benefit:Foreign taxes of subsidiaries - - Income tax expense $ 500 $ 531 The Company has deferred tax assets (liabilities) at September 30, 2009 and December 31, 2008 as follows: September 30, 2009 December 31, 2008 (in thousands) Net operating loss carryforwards $ 7,989 $ 5,877 Less: Valuation allowance (7,989 ) (5,877 ) $ - $ - Note 13 – Comprehensive Income (Loss) Comprehensive income or loss is defined as a changes in equity of a company during a period from transactions and other events and circumstances, excluding transactions resulting from investments by owners and distributions to owners.Comprehensive loss, net of taxes, for the periods ended September 30, 2009 and 2008 is as follows: Three Months Ended Nine Months Ended Sept 30, 2009 Sept 30, 2008 Sept 30, 2009 Sept 30, 2008 (in thousands) Net loss $ (2,598 ) $ (1,558 ) $ (11,984 ) $ (7,094 ) Comprehensive income (loss), net of tax: Unrealized holding income (loss) on investment securities 90 (70 ) (435 ) (100 ) Foreign currency translation adjustments 792 (9,424 ) 1,127 (16,536 ) 882 (9,494 ) 692 (16,636 ) Total comprehensive loss (1,716 ) (11,052 ) (11,292 ) (23,730 ) Comprehensive income (loss) attributable to the non-controlling interest 1,451 (176 ) 75 (2,651 ) Comprehensive loss attributable to Cintel Corp. $ (3,167 ) $ (10,876 ) $ (11,367 ) $ (21,079 ) Note 14 - Loss per Share The following reconciles the numerators and denominators of the basic and diluted per share computation for the periods ended September 30, 2009 and 2008: Three Months Ended Nine Months Ended Sept 30, 2009 Sept 30, 2008 Sept 30, 2009 Sept 30, 2008 (in thousands, except per share amounts) Numerator for basic and diluted earnings per share: Net loss $ (663 ) $ (712 ) $ (8,352 ) $ (5,128 ) Denominator: Basic and diluted weighted average shares outstanding 95,300 97,399 95,309 97,399 Basic and diluted loss per share $ (0.01 ) $ (0.01 ) $ (0.09 ) $ (0.05 ) 17 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 15 - Capital The Company's capital transactions for the nine months ended September 30, 2009 are as follows: In March 2009, 68,857 common shares held by a subsidiary were provided for consulting services at the value of $10,734. As of September 30, 2009, 11,872,967 common shares held by a subsidiary of a majority-owned subsidiary were eliminated and presented as treasury stock. Stock Warrants and Options The Company has accounted for its stock options and warrants in accordance with ASC 718 "Stock Based Compensation". Value of options granted has been estimated by the Black Scholes option pricing model. The assumptions are evaluated annually and revised as necessary to reflect market conditions and additional experience. The following assumptions were used: September 30, 2009 December 31, 2008 Interest rate 6.5 % 6.5 % Expected volatility 70 % 70 % Expected life in years 5 6 Expected dividends - - In 1999, the Board of Directors of Cintel Korea adopted a stock option plan to allow employees to purchase ordinary shares of the Cintel Korea. The stock option plan granted 96,000 options for the common stock of Cintel Korea having a $0.425 nominal par value each and an exercise price of $0.425. In 2002, 53,000 stock options were cancelled. In 2003, an additional 30,000 stock options were cancelled. In March 2000, 225,000 stock options were granted having a $0.425 nominal par value each and an exercise price of $0.68. From this grant, 135,000 options were cancelled in 2002, and an additional 47,000 options were cancelled in 2003. In February 2001, 30,000 stock options were granted having a $0.425 nominal par value each and an exercise price of $0.72. In 2003, all of these stock options were cancelled. In March 2003, 65,000 stock options were granted having a $0.425 nominal par value each and an exercise price of $0.71. In the same year, 15,000 of these stock options were cancelled. The options vest gradually over a period of 3 years from the date of grant. The term of each option shall not be more than 8 years from the date of grant.No options have vested during the periods ended September 30, 2009 and 2008 and no option is outstanding at September 30, 2009. The stock options have not been included in the calculation of the diluted earnings per share as their inclusion would be anti-dilutive. 18 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 16 – Segment Information The Company operates in two major reportable segments – the semiconductor segment and the automated assembly line segment – in which the Company offers products and services for a variety of electronic device applications and automated assembly machinery. The Company’s products and services are marketed primarily to makers of electronic devices and LCD televisions who sells finished products to consumer markets. Summary of Operations by Segment The following is a summary of operations by segment for the nine months ended September 30, 2009 and 2008: September 30, 2009 September 30, 2008 (In thousands) Revenue: Semiconductor $ 51,917 $ 60,285 LCD assembly line 55,043 73,941 Other 40 4,490 Total $ 107,000 $ 138,716 Income/(loss) from operations: Semiconductor $ (2,461 ) $ (1,243 ) LCD assembly line 114 (335 ) Other (3,198 ) (2,880 ) Total $ (5,545 ) $ (4,458 ) For the periods ended September 30, 2009 and 2008, call service operations and other general and administrative expenses that are not directly related to the major two segment operations are included in Other. Significant Customers The following table provides information about the Company’s significant customers, each of whom accounted for 10% or more of consolidated revenue for the periods indicated: Three Months Ended Nine Months Ended Sept 30, 2009 Sept 30, 2008 Sept 30, 2009 Sept 30, 2008 Consolidated: Number of significant customers 1 1 1 1 Revenue amount (in thousands) $ 10,122 $ 10,346 $ 41,839 $ 39,269 Percentage of consolidated revenues 38 % 24 % 39 % 28 % Note 17 – Related Party Transactions The following summarizes significant transactions with affiliates: As of: September 30, 2009 December 31, 2008 (in thousands) Accounts receivable from STS $ 1,532 $ 704 Accounts receivable from BKLCD (fka We-Tech) - 125 19 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended Nine Months Ended Sept 30, 2009 Sept 30, 2008 Sept 30, 2009 Sept 30, 2008 (in thousands) Sales to STS $ 16,597 $ 22,683 $ 42,349 $ 58,493 Sales to BKLCD (fka We-Tech) 34 487 49 2,350 Purchase from STS 11,968 15,392 32,947 40,369 STS is a 49% owning non-controlling shareholder of PSTS and sells semiconductor wafers and other parts to PSTS.STS also purchases finished semiconductor products from PSTS.BKLCD is a subsidiary of STS and purchases semiconductor products from PSTS. These transactions were in the normal course of business and recorded at an exchange value established and agreed upon by the above mentioned parties on an arm’s-length basis.The sale and purchase transactions among the listed companies are consummated on terms equivalent to those of unrelated parties.There were no minimum purchase or sales commitments with these affiliated companies. Note 18 – Commitments and Contingencies (a) Product Warranties: The Company warrants finished goods against defects in material and workmanship under normal use and service for period of one year. A liability for estimated future costs under product warranties is recorded when products are shipped. The following table sets forth a summary of changes in product warranties during the nine months ended September 30, 2009: September 30, 2009 Balance as of December 31, 2008 (in thousands) $2,383 Accruals for warranties issued during the period 5,520 Settlement made during the period (in cash or in kind) (6,163 ) Balance as of September 30, 2009 $ 1,740 (b) Operating Lease Obligations: The Company is committed to vehicle lease obligations which expire in June, 2010. Future minimum annual payments (exclusive of tax and insurance) under the lease are as follows: Years Amount 2009 $ 14,886 2010 36,596 2011 2,275 $ 53,757 (c) Guaranty Agreements The Company’s Korean subsidiary, PDT, has outstanding guaranty agreements on behalf of affiliated companies.PDT is obligated to perform under these agreements if guarantees of the affiliated companies failed to pay principal and interest payments to the lender when due. Including accrued interest, the maximum potential amount of future (undiscounted) payments under these guaranty agreements is $3.6 million. PDT’s outstanding guaranty agreements were as follows as of September 30, 2009: Guarantee Maturity Guaranteed For Amount BKLCD January 20, 2012 Loan $3,600,000 20 CINTEL CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 19 - Cumulative Effect of Changes in Accounting Policy During 2008, the Company's majority-owned subsidiary, PDT, changed its accounting policy for revenue recognition on the sales of certain manufactured products (machinery and equipment).This policy change was necessary as it related to an amendment of terms in sales with the major customers.In the new policy, the point in revenue recognition time has been moved to a later point in time.Previously, revenue was recognized upon shipment of products; the new policy does not recognize revenue until the products are installed and tested and an acceptance is released by the customer.The Company considers that the new policy better conforms to the terms of sales.Prior year financial statements have been adjusted to reflect the change in revenue recognition timing retroactively to facilitate the comparability with the financial statements as of September 30, 2009 and for the period then ended. The effect of the changes for the period ended September 30, 2008, as it was retroactively applied, is as follows: Under new Method Under old Method Effect of Change (in thousands) For the nine months ended September 30, 2008 Statement of operation: Sales $ 138,716 $ 161,587 $ 22,871 Cost of sales 131,312 154,183 22,871 Net loss (5,128 ) (5,128 ) - Note 20 – Subsequent Events In October 2009, the Company has entered into an agreement with Woori Private Equity Funds (Woori PEF, holder of the Convertible Debenture B in Note 10) to repay the bonds with cash and outstanding shares of the subsidiaries owned by the Company.The shares offered to Woori PEF represent, 100% interest in Bluecomm, 50.1% interest in PDT and 31.38% out of 51% interest in PSTS owned by the Company.The Company anticipates the actual exchanges of shares of the subsidiaries will be completed before December 31, 2009. 21 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Special Note on Forward-Looking Statements. Certain statements in “Management’s Discussion and Analysis or Plan of Operation” below, and elsewhere in this annual report, are not related to historical results, and are forward-looking statements. Forward-looking statements present our expectations or forecasts of future events. You can identify these statements by the fact that they do not relate strictly to historical or current facts. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. Forward-looking statements frequently are accompanied by such words such as “may,” “will,” “should,” “could,” “expects,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue,” or the negative of such terms or other words and terms of similar meaning. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, achievements, or timeliness of such results. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of such forward-looking statements. We are under no duty to update any of the forward-looking statements after the date of this quarterly report. Subsequent written and oral forward looking statements attributable to us or to persons acting in our behalf are expressly qualified in their entirety by the cautionary statements and risk factors set forth below and elsewhere in this annual report, and in other reports filed by us with the SEC. You should read the following description of our financial condition and results of operations in conjunction with the financial statements and accompanying notes included in this report beginning on page F-1. Overview CinTel Corp and its subsidiaries (the “Company”, “we,” “us,” or “our”) are a global provider of semiconductor packaging, display/semiconductor/factory automation related manufacturing equipments and facilities, and CRM/DBM services. Founded in 1997, we evolved from being an internet traffic management (“ITM”) solution provider to a semiconductor-focused company in 2006. We manufacture and supply a broad range of semiconductor packaging products that address the needs of advanced electronic devices and products. We also produce standardized equipments that are utilized for display and semiconductor industries. Our factory automation related manufacturing facilities provide customized in-line distribution systems. We have established relationships with our customers worldwide such as Samsung Electronics, Hynix Semiconductor, and Fairchild Semiconductor in the semiconductor industry. Our customers in factory automation and display industry include Samsung Electronics, S-LCD Samsung SDI, Samsung Techwin, and Samsung Corning Precision Glass. We currently have major operations in China and Korea with a production capacity increase planned with several expansions of current operations. We intend to commence a major production expansion project in China in 2009 to become a more rounded total semiconductor solution provider through the transfer of new high-end products and product diversification. In addition, we have built a new manufacturing plant in Korea to increase our production in the semiconductor/display equipment and facility industry. Background CinTel Corp. (formerly Link2 Technologies) was incorporated in the State of Nevada on August 16, 1996. The initial business focus was to develop a 3D animation and digital effects studio that would provide high-end 3D animation and digital effects to the music video industry. 22 On September 30, 2003, Link2 Technologies entered into a definitive Share Exchange Agreement with CinTel Co., Ltd., a Korean corporation ("CinTel Korea") and the shareholders of CinTel Korea. Pursuant to the Share Exchange Agreement, we acquired 100% of the issued and outstanding capital stock of CinTel Korea in exchange for 16,683,300 shares of our common stock. CinTel Korea was founded in 1997 and has provided various Internet Traffic Management solutions to businesses and consumers. All of the business operations were comprised of developing, manufacturing and distributing Internet Traffic Management solutions to businesses and consumers in order to manage and control large traffic. CinTel Korea introduced Korea's first dynamic server load balancer, and marketed Internet Traffic Management products since its inception, such as the PacketCruz (TM) family of products, iCache, i2one, and Proximator. The Internet Traffic Management solutions were marketed to customers around the world, helping them improve Internet traffic management, service levels (QOS: Quality of Service), and the user experience (QOC: Quality of Content). In the last three years we have shifted our focus from Internet Traffic Management to becoming a semiconductor and LCD assembly holding company. The company’s focus has included investments in several high growth subsidiaries and divesting some non-performing subsidiaries. CinTel now has holdings that directly manufacture semiconductor packaging, NAND flash memory packaging, LCD assembly, and testing specialists, as well as provide a solution for memory applications for home appliances, semiconductor, TFT-LCD application products and Factory Automation Design. Our subsidiaries include: l Phoenix Semiconductor Telecommunication (Suzhou) located in Suzhou, China, provides semiconductor package products in different groups of Dual, Quad and BGA. l Phoenix Digital Tech located in Kyungki-Do, Korea, provides manufacturing facilities and equipments for LCD, PDP (Plasma Display Panel) and semiconductor production. UB Precision, a subsidiary of Phoenix Digital Tech provides testing products such as LCD/OLED probe stations for display and probe card for semiconductor. l Bluecomm located in Daejeon, Korea, provides solutions for Customer Relationship Management (CRM) and related total solutions for call center outsourcing and Home Service Center hosting. l CinTel Korea located in Seoul, Korea produces and distributes our traditional base products in the Internet Traffic Management (ITM) sector. Products We produce multiple products lines throughout our separate subsidiaries. These product lines focus mainly on the semiconductor and LCD assembly core product lines. Our product line includes a number of related and unrelated products and services as follows: Phoenix Semiconductor Telecommunication Suzhou (“PSTS”) PSTS provides all aspects of semiconductor packaging(except foundry of chips) including packaging types of: DIP, SOP, TSSOP, QFP and ETQFP products. Printed Board Assembly (“PBA”) and Wafer. PSTS's main products also include NAND flash memory production. Printer Board Assembly has been a mainstay of the product lines.During the year this product was phased out and will no longer be offered in this plant. Phoenix Digital Tech (“PDT”) Factory Automation Design (FAD) is a service that allows PDT to create cost effective production lines for their customer base. PDT designs and implements Automated Distribution Facilities (ADF) for our customers. These facilities allow reduced labor costs and quality production of high tech products. Computerized automation allows for the systems to be produced in a highly controlled and consistent manner. 23 PDT produces Scriber & Break in-line systems, Screen Printer and AOI scanning systems for enterprise level customers. In a never-ending effort to improve yield and optimize the wafer manufacturing process, automated optical inspection (AOI) has become an integral part of semiconductor fabrication. The ability to provide both high performance point-to-point motion and extremely smooth constant velocity scanning moves has enabled PDT to become a leading provider of critical motion systems for AOI applications. PDT’s subsidiary, UB Precision provides testing products such as LCD/OLED probe stations for display and probe card for semiconductor. Bluecomm Bluecomm provides customer relationship management services. These services include running of call centers for full service customer support. Bluecomm also provides database management and marketing services for customers that allows customers to outsource all management of these systems. This allows them to provide detailed marketing and database services to their customers with little or no internal staffing. RESULTS OF OPERATIONS The Company is in the early stage of operations with its subsidiaries, as a result, much of the cost of revenue and operating expenses reflected in its consolidated financial statements are costs based on the integration of the acquired companies and assets that comprise its operations. Accordingly, the Company believes that, at the Company’s current stage of operations, period-to-period comparisons of results of operations are not meaningful. Nine months period ended September 30, 2009 compared to the nine months ended September 30, 2008. (in thousands, USD) 9/30/2009 Adjusted 9/30/2008 Revenue $ $ Cost of sales Gross profit Operating expenses Operating loss ) ) Net loss ) ) The company’s revenues are mainly comprised of the sale of equipment, semiconductor products and services. The company generated revenues of approximately $107 million and approximately $138.7 million for the nine months ended September 30, 2009 and 2008, respectively, which reflects a decrease of approximately $31.7 million or 22.8%.The decrease in the companywide revenue were mainly contributed by a decline in revenue of our two major subsidiaries, PDT and PSTS.Since early 2009, we have seen a definite slowdown in the business of PDT and PSTS due to lack of new orders from the customers.This decline in revenue has been directly impacted by a prolonged slowdown in the global economy and the consumer demands for electronic goods has been deteriorating. The gross revenue of PSTS for the nine months ended September 30, 2009was$51.9 million, a 13.8% decrease from $60.2 million for the same period in 2008.This decrease in sales resulted mainly from declining in sales orders from the major customers STS and BKLCD for semiconductor packaging products. The gross revenue of PDT for the nine months ended September 30, 2009 including majority owned subsidiaries were $55.0 million, 25.6% decrease from $73.9 million in 2008.The decrease reflects the impact of the slowing economy and low demand for LCD module assembly line and automated distribution line facilities as the major electronic goods manufacturers have reduced purchase orders and cut back on building any new facilities until the economy turns around. The gross revenue of Bluecomm for the nine months ended September 30, 2009 was less than $0.1 million compared to about $4.7 million in 2008.Bluecomm provided customer relationship management services for Pizza Hut Korea including call center operation for customer support, however,the contract with Pizza Hut Korea was terminated in 2008 and no revenue has been generated in 2009.Most of the 2009 revenue was generated from rental income from its office space. 24 The cost of sales for the nine months ended September 30, 2009 and 2008 were $103.8 million and $131.3 million, respectively, a decrease of $27.5 million or 20.9%.Our cost of sale to net sales percentage has increased by about 2.3%, from 94.7% in 2008 to 97% in 2009.This increase in cost of sale percentage has been mainly affected by PSTS operation.For the nine months ended September 30, 2009, PDT’s cost of sales was about $48.2 million (87.6% of PDT’s net sales), while PSTS’s cost of sales was about $55.6 million (107.1% of PSTS’s net sales), which resulted in combined cost of sales of 97%.PSTS’s high cost of sales has been mainly caused by a steady increase in the price of raw materials (such as gold and resins which make up large portion of semiconductor packaging products) and direct labor in the region (China), as well as high direct overhead costs associated with maintaining plant facilities and machinery.Our gross margins for the nine months ended September 30, 2009 and 2008 were $3.2 million (3% of net sales) and $7.4 million (5.3% of net sales), respectively. Total operating expenses for the nine months ended September 30, 2009 and 2008 totaled approximately $8.6 million and $11.9 million, respectively, resulting in a decrease of $3.3 million or 27.7%.The company’s operating expenses for 2009 has declined significantly from 2008 as the company has focused on controlling the overhead costs and reducing non-essential expenses. The operating loss for the nine months ended September 30, 2009 and 2008 totaled $5.4 million and $4.5 million, respectively.Although the recent economic statistics have shown a slow turnaround in global economy and consumer confidence has been improving, the management anticipates that the turnaround in electronic industries will be a very slow process.The company will continue to see negative operating results or low profits for the next few more quarters.Management anticipates that PDT’s operating will slowly improve as sales has been increasing and the production of its factory automation FA division increase its manufacturing capability in its expanded plant.Management also anticipates that the sales of PSTS would increase in the coming quarters and as soon as the sales exceeds the breakeven level, it would begin to generate operating profits. The net loss for the nine months ended September 30, 2009and 2008 totaled $8.3 million and $5.1 million, respectively, resulting in an increase loss of $3.2 million mainly from the increase in operating loss of $0.9 million as described above and an increase in total other expenses of $3.9 million (mainly comprised of an increase in net interest expenses of $1.5 million, increase in loss from equity method investment of 3.7 million and an increase in other income of $1 million) and exclusion of non-controlling portion of loss of $1.6 million. In summary, the company incurred the net loss mainly due to low operating results of its subsidiaries and their subsidiaries and other losses from non-operating items including net interest expenses, share of loss from equity method investments and foreign currency transaction loss.Management anticipates that the company’s operating results will remain in the similar trend for the next few more quarters until the revenue of two major subsidiariessignificantly increase at an improved gross margin. Three months period ended September 30, 2009 compared to the three months ended September 30, 2008. Three months period ended September 30, 2009 compared to the three months ended September 30, 2008. (in thousands, USD) 9/30/2009 Adjusted 9/30/2008 Revenue $ $ Cost of sales Gross profit Operating expenses Operating income (loss) ) ) Net loss ) ) 25 The company generated revenues of approximately $38.8 million and approximately $58.9 million for the three months ended September 30, 2009 and 2008, respectively, which reflects a decrease of approximately $20.1 million. Revenues are comprised of the sale of products, and services. The gross revenue of PSTS for the three months ended September 30, 2009was$20.5 million, a 3.8% decrease from $21.3 million for the same period in 2008. The gross revenue of PDT for the three months ended September 30, 2009 including its subsidiaries were $18.2 million, a 49.5% decrease from $36.1 million in 2008. The decrease reflects the impact of the slowing economy and low demand in the semiconductor market and decline in orders for automated facilities. Bluecomm’s gross revenue for the three months ended September 30, 2009 was about $0.1 million, mostly from rental income, compared to about $1.5 million in 2008 from service revenue. Bluecomm provided customer relationship management services for Pizza Hut Korea including call center operation for customer support, however,the contract with Pizza Hut Korea was terminated in 2008 and no revenue has been generated in 2009. The cost of sales for the three months ended September 30, 2009 and 2008 was $38 million and $57.9 million, respectively, a decrease of 34.4%.Our gross margins for the three months ended September 30, 2009 and 2008 was $818,000 and $960,000,respectively. Total operating expenses for the three months ended September 30, 2009 and 2008 totaled approximately $2.4 million and $3.1 million, respectively, resulting in a decrease of $0.7 million or 22.6%. For the three months ended September 30, 2009 and 2008, the company had operating loss of $1.6 million and $2.2 million, respectively.The net loss for the three months ended September 30, 2009and 2008 totaled $663,000 and $712,000, respectively. In summary, the company incurred the net loss for the current quarter ending September 30, 2009 but at a declining rate compared to the first two quarters of the current year.Management anticipates that the company’s operating results will remain in the similar trend for the next few more quarters until the revenue of two major subsidiariessignificantly increase at an improved gross margin. Liquidity and Capital Resources As of September 30, 2009 our cash balance was $3.3 million compared to $23.5 million at December 31, 2008. Total current assets at September 30, 2009 were $75.4 million compared to $101.5 million at December 31, 2008. We currently plan to use the cash balance for ordinary business operations and facility expansion by our subsidiaries. For the nine months ended September 30, 2009, net cash used in operating activities was $2.3 million, compared to $32.0 million for the nine months ended September 30, 2008. The decrease in cash used in operating activities can be largely attributed to decrease in the prepaid payments to vendors, decrease in accounts receivable. For the nine months ended September 30, 2009, net cash used in investing activities was $33.6 million, compared to net cash provided by $4.3 million for the nine months ended September 30, 2008. The increase in cash used in investing activities can be largely attributed to acquisition of investment in securities. For the nine months ended September 30,2009, net cash provided by financing activities was $6.9 million, compared to $22.1 million for the nine months ended September 30, 2008.The decrease in cash provided by financing activities can be largely attributed to proceeds received from short and long-term notes during the nine months ended September 30, 2009. 26 Our management plans to conduct a detailed analysis of the business of our subsidiaries and if necessary, management will consider a restructuring of the Company’s business model. This may include a selloff of underperforming businesses and/or the acquisition of profitable companies, including companies which have operations in the nontechnology sector. The Company has not yet identified any companies for acquisition. Further, we currently have no agreements, plans or arrangements with any third parties for any one or more acquisitions.There can be no assurance that we will be able to consummate any strategic acquisitions, or even if we are able to do so, that any one or more of the acquisitions will prove to be profitable or otherwise beneficial to our company. In addition, we may seek to raise additional funds through arrangements with corporate collaborators, through public or private sales of our securities, including equity securities, or through bank financing. There is no assurance that additional funds will be available on terms favorable to the Company and its stockholders, or at all. Off-Balance Sheet Arrangements We do not have any off balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, results of operations, liquidity or capital expenditures. Significant Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of Cintel Corp. and its wholly-owned or majority-owned subsidiaries.Intercompany transactions and balances have been eliminated in consolidation. Non-controlling interest in subsidiaries represents the minority stockholders' proportionate share of the net assets and the results of operations of subsidiaries in Korea and China. Where the functional currency of the Company's foreign subsidiaries is the local currency, all assets and liabilities are translated into U.S. dollars, using the exchange rate on the consolidated balance sheet date, and revenues and expenses are translated at average rates prevailing during the period.Accounts and transactions denominated in foreign currencies have been re-measured into functional currencies before translated into U.S. dollars.Foreign currency transaction gains and losses are included as a component of other income and expense.Gains and losses from foreign currency translation are included as a separate component of comprehensive income. Revenue Recognition Revenues from sales of products are recognized upon shipment or delivery and acceptance of products by customers, when pervasive evidence of a sales arrangement exists, the price is fixed or determinable, the title has transferred and collection of resulting receivables is reasonably assured. Manufactured products (machinery and equipments) based on customers' specifications are subject to specific rights of returns, and revenue recognition is deferred until the products are installed, tested and approved by the customers.All amounts billed to a customer related to shipping and handling are classified as revenue, while all costs incurred by the Company for shipping and handling are classified as cost of revenues.Revenues generated by Customer Relationship Management consulting and database marketing services are recognized as the services are performed, while the call center operation revenues are recognized at the end of each month when the relating time costs can be reasonably determined. Cash and Cash Equivalents Cash includes currency, checks issued by others, other currency equivalents, current deposits and passbook deposits held by financial institutions. For financial statement purposes, we consider all highly liquid debt instruments with insignificant interest rate risk and maturity of three months or less when purchased to be cash equivalent.Cash equivalents consist primarily of cash deposits in money market funds that are available for withdrawal without restriction.The investments that mature within three months from the investment date are also included as cash equivalents. Inventories Inventories are stated at lower of cost or market.Cost is computed on a first in, first out basis for raw materials and supplies.Work-in-process, manufactured finished goods and merchandise goods are stated at the lower of cost or net realizable value, where cost is computed using weighted average method and net realizable value is determined by deducting applicable selling expenses from selling price. The Company determines that a certain level of inventory must be carried to maintain an adequate supply of product for customers.This inventory level may vary based upon orders received from customers or internal forecasts of demand for these products.Other consideration in determining inventory levels include the stage of products in the product life cycle, design win activity, manufacturing lead times, customer demand, and competitive situations in the marketplace.Should any of these factors develop other than anticipated, inventory level may be materially affected. 27 Long-Lived Assets Impairment Long-lived assets, such as property and equipment, and purchased intangible assets subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. The determination of recoverability is based on an estimate of undiscounted cash flows expected to result from the use and eventual disposition of the asset.In the event such cash flows are not expected to be sufficient to recover the recorded value of the assets, the assets are written down to their estimated fair values.When assets are removed from operations and held for sale, the impairment loss is estimated as the excess of the carrying value of the assets over their fair value. Goodwill and Other Intangible Assets Goodwill is tested for impairment annually or more frequently if certain events or changes in circumstances indicate that the carrying amount of goodwill exceeds its implied fair value. The two-step impairment test identifies potential goodwill impairment and measures the amount ofimpairment loss to be recognized.The first step of the impairment test, used to indentify potential impairment, compares the fair value of a reporting unit with its carrying amount, including goodwill.The Company uses management estimates of future cash flows to perform the first step of the impairment test.Management's estimates include assumptions about future conditions such as future revenues, gross margins, operating expenses and industry trends.The second step is performed only if impairment is indicated from the first step test and measures the impairment by comparing the carrying value of the goodwill with its fair value. The Company reviews intangible assets with definitive lives for impairment whenever events or changes in circumstances indicate an asset's carrying value may not be recoverable. Currently, the Company amortizes acquired intangible assets with definite lives over periods ranging primarily from five to ten years. Fair Value of Financial Instruments The Company determines the estimated fair value of financial instruments using available market information and valuation methodologies considered to be appropriate.However, considerable judgment is required in interpreting market data to develop the estimates of fair value. Accordingly, the estimates are not necessarily indicative of the amounts that the Company could realize in a current market exchange.The use of different market assumptions and/or estimation methodologies could have a significant effect on the estimated fair value amounts.The fair value of investments, derivative instruments and convertible debt are based on market data.Carrying amounts of cash equivalents, accounts receivable and accounts payable approximate fair value due to the short maturity of these financial instruments. Derivative Instruments All of the Company's derivative instruments are recognized as assets and liabilities in the statement of financial position and measured at fair value.On the date a derivative contract is entered into, the Company designates the derivative as either a hedge of the fair value of a recognized assets or liability ("fair-value" hedge), as a hedge of the variability of cash flows to be received or paid ("cash-flow" hedge) or as a foreign currency hedge.Changes in the fair value of a derivative that is highly effective and is designated and qualifies as a fair-value hedge, along with the loss or gain on the hedged asset or liability that is attributable to the hedge risk, are recorded in current period earnings.Effective changes in the fair value of a derivative that is highly effective and is designated and qualifies as a cash-flow hedge are recorded in other comprehensive income until earnings are affected by the variability of the cash flows.Changes in the fair value of derivatives that are highly effective and are designated and qualify as a foreign-currency hedge are recorded in either current period earnings or other comprehensive income, depending on whether the hedge transaction is a fair-value hedge (e.g., a hedge of a firm commitment that is to be settled in a foreign currency) or a cash-flow hedge (e.g., a foreign-currency-denominated forecasted transaction). 28 The Company also assesses, both at the hedge's inception and on an ongoing basis, whether the derivatives that are used in hedging transactions are highly effective in offsetting changes in fair values or cash flows of the hedged items.If it were to be determined that a derivative is not highly effective as a hedge or that it has ceased to be a highly effective hedge, the Company would discontinuing hedge accounting prospectively. The Company would discontinue hedge accounting prospectively when (1) it is determined that the derivative is no longer highly effective in offsetting changes in the fair value or cash flows of a hedged item (including firm commitments or forecasted transactions); (2) the derivative expires or is sold, terminated or exercised; (3) the derivative is no longer designated as a hedge instrument, because it is unlikely that a forecasted transaction will occur; (4) the hedged firm commitment no longer meets the definition of a firm commitment; or (5) management determines that designation of the derivative as a hedge instrument is no longer appropriate. When hedge accounting is discontinued because it is determined that the derivative no longer qualifies as a highly effective fair-value hedge, the derivative will continue to be carried on the balance sheet at its fair value, and the hedged asset or liability will no longer be adjusted for changes in fair value.When a fair value hedge on an interest-bearing financial instrument (such as an interest swap) is cancelled and hedge accounting is discontinued, the hedge item is no longer adjusted for changes in its fair value, and the remaining asset or liability will be amortized to earnings over the remaining life of the hedged item.When hedge accounting is discontinued because it is probable that a forecasted transaction will not occur, the derivative will continue to be carried on the balance sheet at its fair value, and gains and losses that were accumulated in other comprehensive income will be recognized immediately in earnings.When hedge accounting is discontinued because the hedged item no longer meets the definition of a firm commitment, the derivative will continue to be carried on the balance sheet at its fair value, and any asset or liability that was previously recorded pursuant to recognition of the firm commitment will be removed from the balance sheet and recognized as a gain or loss in current period earnings. Concentration of Credit Risk Financial instruments that potentially subject the Company to credit risk consist of cash equivalents, short-term investments, accounts receivable and loan receivables. Cash equivalents and short-term investments are maintained with high quality institutions, the composition and maturities of which are regularly monitored by management. The Company diversifies its investments to reduce the exposure to loss from any single issuer, sector or bank. The Company provides credit to its customers in the normal course of operations.It carries out, on a continuing basis, credit checks of its customers, and maintains allowance for credit losses contingent upon management’s forecasts.For loan receivables, the Company determines, on a continuing basis, the probable losses and sets up a provision for losses based on the estimated realizable value.Concentration of credit risk arises when a group of customers having similar characteristics such that their ability to meet their obligations is expected to be affected similarly by changes in economic conditions. Comprehensive Income Comprehensive income or loss is defined as a change in equity of a company during a period from transactions and other events and circumstances, excluding transactions resulting from investments by owners and distributions to owners.The components of total comprehensive income or loss for the periods were consist of unrealized gain or loss on available-for-sale marketable securities and foreign currency translation adjustments. 29 Recent Accounting pronouncements In October 2008, the FASB issued FSP 157-3, "Determining the Fair Value of a Financial Asset When the Market for that Asset Is Not Active," which amends SFAS 157 by incorporating "an example to illustrate key considerations in determining the fair value of a financial asset" in an inactive market.FSP 157-3 is effective upon issuance and should be applied to prior periods for which financial statements have not been issued.The adoption of FSP 157-3,effective October 2008 had no impact on the Company's results of operation or financial position. In December2007, the FASB issued SFAS No.160, "Non-controlling Interests in Consolidated Financial Statements" (“SFAS 160”). SFAS 160 requires all entities to report noncontrolling (i.e. minority) interests in subsidiaries as equity in the Consolidated Financial Statements and to account for transactions between an entity and noncontrolling owners as equity transactions if the parent retains its controlling financial interest in the subsidiary. SFAS 160 also requires expanded disclosure that distinguishes between the interests of the controlling owners and the interests of the noncontrolling owners of a subsidiary. SFAS 160 is effective for the Company’s financial statements for the year beginning on January1, 2009, and earlier adoption is not permitted. The adoption of SFAS 160 had no material impact on the Company’s financial condition and results of operations. In December 2007, the FASB issued Statement No.141R, (revised 2007) "Business Combinations" ("SFAS141R"). SFAS141R replaces the current standard on business combinations and has significantly changed the accounting for and reporting of business combinations in consolidated financial statements. This statement requires an entity to measure the business acquired at fair value and to recognize goodwill attributable to any noncontrolling interests (previously referred to as minority interests) rather than just the portion attributable to the acquirer. The statement will also result in fewer exceptions to the principle of measuring assets acquired and liabilities assumed in a business combination at fair value. In addition, the statement requires payments to third parties for consulting, legal, audit, and similar services associated with an acquisition to be recognized as expenses when incurred rather than capitalized as part of the business combination. SFAS141R is effective for fiscal years beginning on or after December15, 2008. In March 2008, the FASB issued Statement No.161, "Disclosures about Derivative Instruments and Hedging Activities an Amendment of FASB Statement No.133" ("SFAS161"). SFAS161 amends Statement 133 by requiring expanded disclosures about an entity's derivative instruments and hedging activities, but does not change Statement 133's scope or accounting. This statement requires increased qualitative, quantitative, and credit-risk disclosures. SFAS161 also amends Statement No.107 to clarify that derivative instruments are subject to Statement 107's concentration-of-credit-risk disclosures. SFAS161 is effective for fiscal years beginning on or after November15, 2008.The adoption of SFAS 161 will require the Company to provide additional disclosures about derivative instruments and hedging activities beginning January 1, 2009. In May 2008, the FASB issued SFAS No. 162 ("SFAS 162"), "The Hierarchy of Generally Accepted Accounting Principles." This statement identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with generally accepted accounting principles in the United States.This statement will be effective 60 days following the SEC's approval of the PCAOB amendments to AU Section 411, "The Meaning of Present Fairly in Conformity with Generally Accepted Accounting Principles."The adoption of SFAS 162 had no significant impact on the Company's results of operations and financial position. In November 2008, the FASB Emerging Issues Task Force ("EITF") issued EITF Issue No. 08-6 ("EITF 08-6"), "Equity Method Investment Accounting Considerations." EITF 08-6 address questions that have risen about the application of the equity method of accounting for investments after the effective date of both SFAS 141(R), "Business Combination", and SFAS No. 160, "Non-controlling Interests in Consolidated Financial Statements".EITF is effective for fiscal years beginning on or after December 15, 2008. The adoption of EITF 08-6 had no significant impact on the Company's results of operations and financial position. In June 2009, the FASB issued the FASC Accounting Standards Codification ("Codification") as the single source of authoritative U.S. generally accepted accounting principles ("GAAP") recognized by FASB to be applied by non-governmental entities.Rules and interpretive releases of the Securities and Exchange Commission ("SEC") under authority of the federal securities laws are also sources of authoritative GAAP for SEC registrants.The Codification is effective forfinancial statements issued for interim and annual periods ending after September 15, 2009.The Company adopted the Codification in the third quarter of 2009, and the adoption did not have any impact on its results of operations or financial position. 30 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK n/a ITEM 4T. CONTROLS AND PROCEDURES As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer of our disclosure controls and procedures (as defined in Rule 13a-15(e) and Rule 15d-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is: (1) accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate to allow timely decisions regarding required disclosure; and (2) recorded, processed, summarized and reported, within the time periods specified in the Commission's rules and forms. There was no change to our internal controls or in other factors that could affect these controls during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PARTII - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None. ITEM 1A. RISK FACTORS There are no material changes from the risk factors previously disclosed in the Registrant’s Form 10-K filed on April 15, 2009. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None ITEM 3. DEFAULTS UPON SENIOR SECURITIES None ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None 31 ITEM 6. EXHIBITS Exhibit Number Description Share Exchange Agreement, dated September 30, 2003, by and among the Company, CinTel Co., Ltd, and the shareholders of CinTel Co., Ltd. (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on September 30, 2003) Articles of Incorporation (Incorporated by reference to the Company’s registration statement on Form SB-2 (File No. 333-100046), filed with the Securities and Exchange Commission on September 24, 2002) Certificate of Amendment to Articles of Incorporation dated April 27, 2001 (Incorporated by reference to the Company’s registration statement on Form SB-2 (File No. 333-119002), filed with the Securities and Exchange Commission on September 15, 2004) Certificate of Amendment to Articles of Incorporation dated October 21, 2003 (Incorporated by reference to the Company’s annual report on Form 10-KSB for the fiscal year ended December 31, 2003, filed with the Securities and Exchange Commission on April 14, 2004) Certificate of Amendment to Articles of Incorporation dated September 13, 2004 (Incorporated by reference to the Company’s registration statement on Form SB-2 (File No. 333-119002), filed with the Securities and Exchange Commission on September 15, 2004) Bylaws (Incorporated by reference to the Company’s registration statement on Form SB-2 (File No. 333-100046), filed with the Securities and Exchange Commission on September 24, 2002) Standby Equity Distribution Agreement, dated August 4, 2004, between Cornell Capital Partners, L.P. and the Company (Incorporated by reference to the Company’s registration statement on Form SB-2 (File No. 333-119002), filed with the Securities and Exchange Commission on September 15, 2004) $240,000 principal amount Compensation Debenture, due August 4, 2007, issued to Cornell Capital Partners, L.P., in connection with the Standby Equity Distribution Agreement (Incorporated by reference to the Company’s registration statement on Form SB-2 (File No. 333-119002), filed with the Securities and Exchange Commission on September 15, 2004) Convertible Note in the principal amount of $40,000 issued to Sang Yong Oh (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 21, 2005) Convertible Note in the principal amount of $400,000 issued to Tai Bok Kim (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 21, 2005) Convertible Note in the principal amount of $9,640 issued to Meung Jun Lee (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Convertible Note in the principal amount of $28,930 issued to Jin Yong Kim (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Convertible Note in the principal amount of $48,300 issued to Su Jung Jun (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Convertible Note in the principal amount of $48,300 issued to Se Jung Oh (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Convertible Note in the principal amount of $48,300 issued to Sun Kug Hwang (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Convertible Note in the principal amount of $192,864 issued to Woo Young Moon (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Convertible Note in the principal amount of $336,000 issued to Joo Chan Lee (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) 32 Convertible Note in the principal amount of $483,000 issued to Sang Ho Han (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Convertible Note in the principal amount of $483,000 issued to Jun Ro Kim (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Convertible Note in the principal amount of $483,000 issued to Tai Bok Kim (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Convertible Note in the principal amount of $2,082,500 issued to Tai Bok Kim (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Convertible Note in the principal amount of $280,000 issued to Joo Chan Lee (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Convertible Note in the principal amount of $281,065 issued to Sang Yong Oh (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Convertible Note in the principal amount of $246,400 issued to JungMi Lee (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Convertible Note in the principal amount of $59,172 issued to Sung Min Chang (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Convertible Note in the principal amount of $246,400 issued to Eun Suk Shin (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Convertible Note in the principal amount of $492,800 issued to Overnet Co., Ltd. (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Convertible Note in the principal amount of $98,620 issued to Yeun Jae Jo (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Convertible Note in the principal amount of $985,950 issued to Equinox Partners Inc. (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Convertible Note in the principal amount of $788,950 issued to Kei Wook Lee (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Convertible Note in the principal amount of $492,800 issued to SeokKyu Hong (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 30, 2005) Convertible Note in the principal amount of $197,200 issued to Moon Soo Park (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 30, 2005) Securities Purchase Agreement dated October 17, 2005 by and among CinTel Corp. and Sang Yon Oh (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 21, 2005) Securities Purchase Agreement dated October 17, 2005 by and among CinTel Corp. and Tai Bok Kim (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 21, 2005) 33 Securities Purchase Agreement dated November 17, 2005 by and among CinTel Corp. and Meung Jun Lee (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Securities Purchase Agreement dated November 17, 2005 by and among CinTel Corp. and Jin Yong Kim (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Securities Purchase Agreement dated November 17, 2005 by and among CinTel Corp. and Su Jung Jun (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Securities Purchase Agreement dated November 17, 2005 by and among CinTel Corp. and Se Jung Oh (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Securities Purchase Agreement dated November 17, 2005 by and among CinTel Corp. and Sun Kug Hwang (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Securities Purchase Agreement dated November 17, 2005 by and among CinTel Corp. and Woo Young Moon (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Securities Purchase Agreement dated November 17, 2005 by and among CinTel Corp. and Joo Chan Lee (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Securities Purchase Agreement dated November 17, 2005 by and among CinTel Corp. and Sang Ho Han (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Securities Purchase Agreement dated November 17, 2005 by and among CinTel Corp. and Jun Ro Kim (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Securities Purchase Agreement dated November 17, 2005 by and among CinTel Corp. and Tai Bok Kim (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2005) Securities Purchase Agreement dated December 15, 2005 by and among CinTel Corp. and Tai Bok Kim (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Securities Purchase Agreement dated December 15, 2005 by and among CinTel Corp. and Joo Chan Lee (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Securities Purchase Agreement dated December 15, 2005 by and among CinTel Corp. and Sang Yong Oh (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Securities Purchase Agreement dated December 15, 2005 by and among CinTel Corp. and JungMi Lee (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Securities Purchase Agreement dated December 15, 2005 by and among CinTel Corp. and Sung Min Chang (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Securities Purchase Agreement dated December 15, 2005 by and among CinTel Corp. and Eun Suk Shin (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Securities Purchase Agreement dated December 15, 2005 by and among CinTel Corp. and Overnet Co., Ltd. (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Securities Purchase Agreement dated December 15, 2005 by and among CinTel Corp. and Yeun Jae Jo (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Securities Purchase Agreement dated December 15, 2005 by and among CinTel Corp. and Equinox Partners Inc. (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Securities Purchase Agreement dated December 16, 2005 by and among CinTel Corp. and Kei Wook Lee (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 20, 2005) Securities Purchase Agreement dated December 26, 2005 by and among CinTel Corp. and SeokKyu Hong (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 30, 2005) Securities Purchase Agreement dated December 26, 2005 by and among CinTel Corp. and Moon Soo Park (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on December 30, 2005) Distribution Agreement dated March 15, 2006 among CinTel Corp. and InterSpace Computers, Inc. (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on May 3, 2006) 34 Convertible Bonds Subscription Agreement between the Company and Axlon Corporation dated October 24, 2006 (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 31, 2006) Convertible Bonds Subscription Agreement between the Company and Emerging Memory & Logic Solutions, Inc. dated October 24, 2006 (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 31, 2006) 10.28 Convertible Bonds Subscription Agreement between the Company and KTB China Optimum Fund dated October 24, 2006 (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 31, 2006) Convertible Bonds Subscription Agreement between the Company and STS Semiconductor & Telecommunications Co. Ltd. dated October 24, 2006 (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on October 31, 2006)Stock Purchase Agreement by and between CinTel Corp and STS Semiconductor & Telecommunications Co., Ltd. (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 3, 2006) Stock Purchase Agreement by and between CinTel Corp. and STS Semiconductor & Telecommunications Co. Ltd. (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 3, 2007) Convertible Bonds Subscription Agreement entered into as of March 15, 2007 with Woori Private Equity Fund (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on March 15, 2007) Share Subscription Agreement dated August 27, 2007 by and between Phoenix Digital Tech Co. Ltd. (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on August 31, 2007) Share Subscription Agreement dated as of October 30, 2007 (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 5, 2007) Amended CB Subscription Agreement dated November 18, 2008 (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission on November 21, 2008) Code of Ethics (Incorporated by reference to the Company’s Form 10-K filed with the Securities and Exchange Commission on April 17, 2006) Letter on change in certifying accountant (Incorporated by reference to the Company’s Form 8-K filed with the Securities and Exchange Commission October 11, 2007) Subsidiaries (Incorporated by reference to the Company’s Form 10-K filed with the Securities and Exchange Commission on April 17, 2007) 31.1* Certification by Chief Executive Officer, required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act 31.2* Certification by Chief Financial Officer, required by Rule 13a-14(a) or Rule 15d-14(a) of the Exchange Act 32.1* Certification by Chief Executive Officer, required by Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code 32.2* Certification by Chief Financial Officer, required by Rule 13a-14(b) or Rule 15d-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code * Filed herewith. 35 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CinTel Corp. Date: June 17, 2010 By: /s/ Dave Kyung Han Dave Kyung Han President, Chief Executive Officer and Director (Principal Executive Officer) Date: June 17, 2010 By: /s/ Joo Chan Lee Joo Chan Lee Chief Financial Officer (Principal Financial and Accounting Officer) 36
